11 A.3d 368 (2010)
205 N.J. 6
In the Matter of Marvin S. DAVIDSON, an Attorney at Law (Attorney No. XXXXXXXXX).
S-56 September Term 2009, 065856
Supreme Court of New Jersey.
August 2, 2010.

ORDER
This matter having come before the Court on an application by Marvin S. Davidson of Orange for emergent relief to stay the effective date of the Order of six-month suspension filed by the Court on July 14, 2010, and the undersigned having reviewed the papers in support of the application submitted by Ronald M. Gutwirth, Esq., on behalf of respondent, and Deputy Ethics Counsel Christina Blunda Kennedy having consented to a stay of the effective date of the suspension to September 6, 2010, and good cause appearing;
It is ORDERED that the application to stay the effective date of suspension is granted, and the term of suspension ordered by the Court on July 14, 2010, shall commence September 6, 2010, and shall continue for a period of six months and until the further Order of the Court.